Case 17-80016   Doc 187   Filed 07/08/20 Entered 07/08/20 17:09:54   Desc Main
                           Document     Page 1 of 4
Case 17-80016   Doc 187   Filed 07/08/20 Entered 07/08/20 17:09:54   Desc Main
                           Document     Page 2 of 4
Case 17-80016   Doc 187   Filed 07/08/20 Entered 07/08/20 17:09:54   Desc Main
                           Document     Page 3 of 4
Case 17-80016   Doc 187   Filed 07/08/20 Entered 07/08/20 17:09:54   Desc Main
                           Document     Page 4 of 4
